                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


LABMD, INC.,                                )
                              Plaintiff,    )
                                            )
       vs.                                  )      Civil Action No. 15-92
                                            )      Magistrate Judge Maureen P. Kelly
                                            )
TIVERSA HOLDING CORP. formerly              )      Re: ECF Nos. 444 and 448
known as TIVERSA, INC.; ROBERT J.           )
BOBACK; M. ERIC JOHNSON; DOES               )
1-10,                                       )
                         Defendants.        )


                                    OPINION AND ORDER

       Presently before the Court is a Motion to Preclude and/or Strike and for Sanctions

(“Motion to Preclude/Strike”) filed by Defendant Tiversa Holding Corp. (“Tiversa”). ECF No.

444. In the Motion to Preclude/Strike, Tiversa asserts that Plaintiff LabMD, Inc. (“LabMD”) has

once again violated an express order of this Court, specifically, the thirty-seven page

Memorandum Opinion imposing sanctions against LabMD and its counsel for discovery

misconduct and defiance of orders of this Court (the “Sanctions Order”), ECF No. 413. Tiversa

requests that the Court preclude and/or strike an expert declaration of Daniel L. Regard II (the

“Regard Declaration”) and LabMD’s “Offer of Proof,” which LabMD submitted with its Brief in

Opposition to Defendants’ pending Motions for Summary Judgment. Tiversa further requests

that the Court impose sanctions on LabMD. Defendant Robert J. Boback (“Boback”) joins in the

Motion to Preclude/Strike. ECF No. 448. For the reasons set forth below, the Motion to

Preclude/Strike is granted.
I.     RELEVANT PROCEDURAL HISTORY

       A. LabMD’s Claim for Defamation Per Se

       This action arises out of two alleged defamatory statements made by Defendant Robert J.

Boback (“Boback”) regarding LabMD. During the relevant time period, LabMD operated as a

cancer detection facility and provided uropathology and microbiology laboratory services to

approximately 70 physician customers. ECF No. 417 ¶ 2; ECF No. 442-1 ¶ 1. Boback was the

Chief Executive Officer (“CEO”) of Tiversa, a cybersecurity company.

       The two statements relate to a 1,178 page PDF file containing the personal health

information of approximately 9,300 patients (the “1718 File”). In or about February 2008,

Richard Wallace (“Wallace”), a former Tiversa employee, accessed the 1718 File from a LabMD

employee’s work computer. ECF No. 417 ¶ 3.

       LabMD commenced this litigation on January 2015 asserting various claims arising out

of this incident and its aftermath, and it later filed a First Amended Complaint on February 12,

2016. ECF No. 125. After the disposition of multiple Motions to Dismiss, only a portion of

LabMD’s defamation per se claim remains as to two statements.

       133. The following statements published by Tiversa and Boback in their
       February 10, 2015 statement to “The Pathology Blawg” are false and defamatory,
       were known by Boback and Tiversa to be false and defamatory, were understood
       by recipients of the statements to apply to LabMD, were intended to harm LabMD
       and did, in fact, cause special harm [to] LabMD: . . .

           •   LabMD lawsuit — The claims are baseless and completely
               unsubstantiated . . . . even in the complaint itself. This appears to be
               another attempt by Daugherty to distract people from the
               INDISPUTABLE FACT that LabMD and Michael Daugherty leaked
               customer information on nearly 10,000 patients. (Defamatory Statement
               No. 13).

ECF No. 125 ¶ 133 (internal citations omitted).




                                                  2
        135. The following statements made by Boback and Tiversa in a letter to the
         editor of the Wall Street Journal, published in the December 9, 2015 edition of
         the Journal, are false and defamatory, were known by Boback and Tiversa to be
         false and defamatory, were understood by recipients of the statements to apply to
         LabMD, were intended to harm LabMD and did, in fact, cause special harm [to]
         LabMD: . . .

             •   LabMD’s CEO Michael Daugherty admits that a LabMD employee
                 improperly installed LimeWire file-sharing software on a company
                 computer. Doing so made confidential patient information publicly
                 available over the Internet. (Defamatory Statement No. 16).

Id. ¶ 135.

        B. The Deposition Protective Order

        Following a period of discovery, the Court granted in part LabMD’s request to extend the

discovery deadline until July 1, 2019, for the purpose of completing a limited number of

remaining depositions. ECF No. 349.

        After inappropriate conduct at depositions by LabMD’s counsel, Tiversa filed a Motion

for Protective Order Limiting the Scope of Depositions on June 18, 2019. ECF No. 372. 1

Tiversa sought a protective order limiting the scope of upcoming depositions to the remaining

defamation per se claim as to Statement Nos. 13 and 16. Tiversa referred the Court to counsel

for LabMD’s deposition questioning of non-party Joel Adams (“Adams”), which consisted of

numerous questions that had nothing to do with the remaining claim in this case. Tiversa argued

that the deposition questions by LabMD’s counsel clearly demonstrated the type of “fishing

expedition” that this Court had expressly prohibited, and it referenced the Court’s prior and




1
 After a status conference on April 23, 2019, this Court was required to deal with numerous discovery motions,
discovery issues and a motion for sanctions. ECF Nos. 329, 331, 332, 336, 337, 339, 341, 347, 349, 350, 351, 352,
353, 356, 361, 363, 364, 366, 371, 372, 374, 375, 377, 379, 381, 382, 388, 391, 393 and 402. Almost all of the
discovery motions and issues in the final two-and-one half months of discovery resulted from the conduct of LabMD
and its counsel.


                                                       3
recent admonishments of counsel for LabMD regarding the requirement of proportionality for

discovery. 2

        Upon review, the Court granted the Motion for Protective Order Limiting the Scope of

Depositions and issued a protective order on June 21, 2019 (the “Deposition Protective Order”)

limiting the scope of depositions to the remaining portion the defamation per se claim, Statement

Nos. 13 and 16, LabMD’s alleged damages and defenses thereto. ECF No. 379 at 5-6. The

Court held as follows:

        Having considered the arguments of the parties relative to the instant Motion, the
        Court finds that Tiversa has demonstrated good cause under Rule 26(c) to warrant
        the issuance of the requested protective order. In the context of the applicable
        provisions of Rule 26, this Court, as addressed during the June 11, 2019, Status
        Conference, referenced herein, has repeatedly advised counsel that discovery in
        this case must be limited to the portion of the sole remaining in this case – the
        defamation per se claim as to Statement #13 and #16. This Court has also
        repeatedly discussed with counsel the corresponding requirements of
        proportionality. Nonetheless, LabMD has repeatedly attempted to push or has
        gone beyond the boundaries of the requirements of Rule 26 and disregarded
        the orders of this Court: by consistently attempting to engage in “fishing
        expeditions”; by seeking information that is not relevant to the remaining
        claim in this case; by seeking information to be used in the qui tam action,
        state court action or other litigation in other forums; and by attempting to
        relitigate previously disposed of legal matters. Clearly, such discovery
        conduct by LabMD seeks information that is not for the requisite legitimate
        and proper purpose.

Id. at 5 (emphasis added).

        The Court further provided the following notice.

        NOTICE is hereby given to LabMD and its counsel that if this Order is
        disregarded that this Court may impose sanctions, up to and including the
        dismissal of this action, as provided for by Federal Rule of Civil Procedure
        37(b).

Id. at 6 (emphasis added).



2
 A detailed discussion of discovery in this action and the Court’s admonishments is included in the Court’s
Memorandum Opinion granting Tiversa’s Motion for Sanctions, ECF No. 413.

                                                         4
        C. Emergency Telephone Conference on June 27, 2019

        During an emergency telephone conference with counsel on June 27, 2019 relative to

another matter of LabMD’s conduct, Tiversa’s counsel notified the Court that LabMD had

violated the Deposition Protective Order. ECF No. 403 at 11-12. The Court responded:

        [T]his court has been very clear with all of you since you were before the court
        for the lengthy status conference on February 7th of this year and on June 11th,
        and in multiple rulings on discovery motions, again . . . repeatedly advising
        counsel that the remaining discovery in this case, because all that is left is what
        remains of the defamation per se claim is to statements 13 and 16 only. And I
        have repeatedly, and I think I’ve used the phrase crystal clear in some of my
        orders, indicated that that is the scope of discovery. This is not a fishing
        expedition, and I have repeatedly indicated that.

Id. at 12.

        The Court further cautioned LabMD’s counsel, James Hawkins (“Attorney Hawkins”), an

out-of-state attorney admitted to practice in this Court pro hac vice:

        I just want to be clear and caution LABMD and its counsel against engaging in
        abusive litigation practices. That is something that is not tolerated in the United
        States District Court for the Western District of Pennsylvania

        I also want to give notice to you, Mr. Hawkins, that the court can review pro hac
        vice admission status relative to compliance with our rules as well as engaging in
        a pattern of litigation abuse practices.

Id. at 16-17; ECF No. 89.

        D. The Sanctions Order

        On July 2, 2019, Tiversa filed a Motion for Sanctions Pursuant to Federal Rule of Civil

Procedure Rule 37(b)(2), which the Court granted on August 16, 2019. ECF Nos. 393 and 413.

The Court concluded that LabMD had violated the Deposition Protective Order and, considering

LabMD’s “history of LabMD’s discovery conduct, abuse of discovery, and repeated disregard of

Court Orders” the Court imposed the following sanctions to “address the apparent willful




                                                 5
decisions by LabMD and its counsel to disregard the Orders of this Court, most recently the

Deposition Protective Order dated June 21, 2019.” ECF No. 413 at 28, 34.

       First, Tiversa and Boback are awarded the reasonable attorneys’ fees and costs
       incurred related to the Motion for Sanctions and all filings related thereto.
       Tiversa and Boback shall file a petition which documents the attorneys’ fees and
       costs incurred by September 6, 2019. LabMD shall file a response, limited to the
       issue of reasonableness only, by September 27, 2019.

       Second, Attorney James Hawkins is ordered to pay for all of the court reporter
       fees and transcript costs incurred by Tiversa and Boback relative to the
       depositions of: Robert Boback, Keith Tagliaferri, Richard Wallace, Jeromy Dean,
       Sean Ways and Jason Shuck.

       Third, LabMD is precluded from using any of the testimony elicited during
       the depositions of Robert Boback, Keith Tagliaferri, Richard Wallace,
       Jeromy Dean, Sean Ways and Jason Shuck, including in responding to any
       motion for summary judgment and for any purpose whatsoever in the trial of
       this case, should LabMD’s remaining claim survive the scheduled motion for
       summary judgment.

       Fourth, LabMD is expressly barred from using the deposition testimony of Robert
       Boback, Keith Tagliaferri, Richard Wallace, Jeromy Dean, Sean Ways and Jason
       Shuck in any other litigation in any other forum, based on LabMD’s “fishing
       expedition” and LabMD’s obvious attempt to use the 6 depositions of these 6
       former Tiversa employees to elicit testimony for use in other cases or other
       forums.

       Fifth, given the gravity of the misconduct and discovery litigation tactics of
       LabMD and its counsel in disregarding orders of this Court and violating the
       applicable rules, this Court could have imposed a case dispositive sanction under
       Rule 37 and considering the six factors set forth in Poulis v. State Farm Fire &
       Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984). However, this Court exercises its
       discretion and does not do so. Nonetheless, the Court puts LabMD and
       Attorney Hawkins on final notice that any further litigation misconduct or
       disregard of orders of this Court will result in the dismissal of this case and
       the termination of the pro hac vice admission of Attorney Hawkins.

Id. at 35-36 (emphasis added).

       E. July 9, 2019 Post-Discovery Status Conference

       Discovery concluded on July 1, 2019. ECF No. 349. On July 9, 2019, the Court held a

post-discovery status conference. ECF No. 410. During this conference, the Court specifically

                                              6
addressed the use of experts for summary judgment and the expert discovery schedule to be

established following rulings on the summary judgment motions.

         ATTORNEY HAWKINS: Your Honor, one thing that—it would, but I want to know
         about expert discovery. I understood that was one of the topics for discussion
         today.

         THE COURT: It is one of the topics, but it appears to the Court that it’s in the
         interests of efficiency that, before we get into experts, we see if the claim
         survives.

         ATTORNEY HAWKINS: Okay.

         THE COURT: Then what we will do is, if the defamation per se claim as to
         Statement 13 or Statement 16 or both survives, then at that point we will set a
         discovery schedule for experts.

         ATTORNEY HAWKINS: That sounds fine, Your Honor. It may be that issues are
         raised on summary judgment that need to be addressed by an expert, but we’ll
         respond accordingly, and otherwise Your Honor’s suggestion sounds fine to us.
         The timing sounds fine.

         THE COURT: And let me be clear. Given the issues of what’s left in this case, the
         two remaining issues are not an issue where we’re going to need expert reports for
         the motion for summary judgment. What I have to decide is whether or not the
         claim is made out and under the summary judgment standards so as to go forward.

         So if the remaining portion of Count 2 survives the motion for summary
         judgment, then at that point we’ll set a schedule for each side’s expert reports and
         expert depositions. I just—if the case happens to be dismissed, then the parties
         will have spent considerable time and money, and I am respectful of that.

         And in light of the posture of this case and the issues at hand, we will deal with
         summary judgment first, and then if the claim survives as to one or both
         statements at issue, then we’ll set the expert schedule . . . .

ECF No. 410 at 12-13.

         Following this exchange, the Court twice asked the parties if they had anything further to

raise.   Attorney Hawkins responded that he did not.           Id. at 13.    Thereafter, the Court

memorialized its holding in its Hearing Memo for the post-discovery conference, indicating that

“[e]xpert report and expert deposition schedule will be addressed at a later date, if remaining

                                                  7
portion of defamation per se claim survives the motions for summary judgment.” ECF No. 406

¶ 6.

        F. Motions for Summary Judgment

        On August 23, 2019, Tiversa and Boback moved for summary judgment with respect to

the remaining portion of LabMD’s defamation per se claim. ECF Nos. 414 and 422. LabMD

submitted its Briefs in Opposition on September 23, 2019. ECF Nos. 431 and 432.

            1. Regard Declaration

        In opposition to the Motions for Summary Judgment, LabMD attaches and relies upon

the Declaration of expert Daniel L. Regard II (“Regard”). ECF No. 433-18. In the Regard

Declaration, Regard opines as to how Tiversa acquired the 1718 File. Regard offers his expert

opinion that the 1718 File was not, and could not be, acquired using the version of LimeWire to

which Tiversa had access.         Id. ¶ 46.     Regard further opines that Tiversa instead used a

“government owned, secret restricted software” to acquire the 1718 File. Id.

            2. Offer of Proof

        LabMD also submits an “Offer of Proof” in support of its Brief in Opposition to

summary judgment. 3 ECF No. 435. In its Offer of Proof, LabMD acknowledges that the

Sanctions Order prohibited it from relying upon the deposition testimony of six individuals.

Nonetheless, LabMD asserts that this precluded testimony is “admissible and relevant,” however,

and that it has submitted the Offer of Proof pursuant to Federal Rule of Evidence 103 in order to

proffer the evidence that LabMD would have cited to oppose summary judgment, if it was

permitted to do so. Id. at 1. LabMD goes on to respond to nine factual statements that Tiversa

submitted in support of judgment by relying on the precluded deposition testimony. LabMD

3
 LabMD represents that its Offer of Proof is also submitted in connection with a separately filed Motion for
Reconsideration of the Memorandum Opinion and Order granting Tiversa’s Motion for Sanctions. The Motion for
Reconsideration was previously denied by the Court. ECF No. 461.

                                                      8
further attaches and incorporates the entire deposition transcript of every single deponent it has

been excluded from proffering, totaling 277 pages.

       In addition to attaching the entire deposition transcripts of Boback, Tagliaferri, Wallace,

Dean, Ways, and Shuck, LabMD attaches to its Offer of Proof a 70-page annotated chart of the

precluded deposition testimony. ECF No. 435-7. In this chart, LabMD includes excerpts of the

precluded testimony along with LabMD’s argument and commentary regarding this testimony

under columns labeled “notes/summary” and “issues.” In total, LabMD’s Offer of Proof is 357

pages, the entirety of which relies upon deposition testimony that the Court expressly prohibited

LabMD from introducing in opposition to summary judgment.

       G. Motion to Preclude/Strike

       On October 7, 2019, Tiversa filed the instant Motion to Preclude/Strike and Brief in

Support. ECF Nos. 444 and 445. Boback joined the Motion to Preclude/Strike. ECF No. 448.

Thereafter, LabMD filed a Brief in Opposition on October 15, 2019. ECF No. 453. Tiversa

submitted a Reply. ECF No. 456.

II.    MOTION TO STRIKE/PRECLUDE

       Tiversa argues that LabMD violated this Court’s Orders by submitting the Regard

Declaration as an exhibit to LabMD’s Opposition to Tiversa’s Motion for Summary Judgment.

ECF No. 445 at 3. Tiversa points to the Court’s determination at the July 9, 2019 post-discovery

status conference that expert reports are not necessary for summary judgment and that expert

reports and discovery would be addressed after the motions for summary judgment are resolved.

Id. at 4. If LabMD did not understand the Court’s decision, or planned to use an expert, Tiversa

argues, it should have raised the issue for the Court’s consideration at that time. Id. LabMD did

not do so.



                                                9
       In addition, Tiversa argues, LabMD failed to supplement its Rule 26 disclosures or its

responses to Tiversa’s previous written discovery requests, in which LabMD objected to

disclosing information related to trial experts on the grounds that it was premature to do so. As a

result, Tiversa argues that it did not have proper notice of Regard’s expert opinion or an

opportunity to depose him, and it will be prejudiced if the Court does not strike and/or preclude

LabMD from relying upon the Regard Declaration.            Tiversa further asserts that LabMD

submitted the Regard Declaration in bad faith pursuant to Federal Rule of Civil Procedure 56(h),

because doing so violated the Court’s clear ruling regarding the use of experts at summary

judgment.

       With respect to the Offer of Proof, Tiversa submits that it should also be stricken.

Tiversa argues that there is no procedural mechanism for submitting an “offer of proof” on

summary judgment.       Furthermore, the Offer of Proof improperly relies upon deposition

testimony that the Court clearly excluded from consideration of motions for summary judgment.

       In addition to striking or precluding the Regard Declaration and Offer of Proof from

consideration, Tiversa requests that the Court impose sanctions. Tiversa argues that the Court

should dismiss this action and terminate Attorney Hawkins’s pro hac vice admission based on

the Court’s prior warnings, LabMD’s repeated and flagrant disregard of the Court’s orders, and

the apparent inefficacy of monetary sanctions to deter such misconduct. In addition, Tiversa

requests that the Court order LabMD to pay its fees and costs for preparing and filing the instant

Motion to Preclude/Strike. Id. at 6-7.




                                                10
III.     LABMD’S RESPONSE

         In its Response, LabMD claims that Tiversa’s Motion to Preclude/Strike is simply a

desperate attempt to avoid litigation on the merits, which will “finally publicly expose the extent

of the fraud and corruption in which it has engaged.” 4 ECF No. 453 at 1.

         LabMD contends that the Regard Declaration is specifically contemplated by the Federal

Rules and does not violate any Court order. Id. at 3. LabMD argues that Tiversa did not direct

any discovery request as to experts that LabMD may use in litigation, but simply requested

information related to experts that may be called at trial. Because LabMD has not made any

final decisions regarding trial experts, it argues, it was not required to disclose Regard. Id.

Moreover, LabMD contends that the Regard Declaration is submitted pursuant to Federal Rule of

Civil Procedure 56—not 26. LabMD therefore did not violate Rule 26 by failing to supplement

its initial disclosures and, in any event, it argues, the Court postponed the time for filing Rule 26

expert disclosures until after summary judgment.

         With respect to the Court’s directive at the July 9, 2019 post-discovery status conference,

LabMD asserts that it “fully understood” the Court postponed the disclosure of expert reports,

however, nothing prohibited it from submitting an expert declaration under Federal Rule of Civil

Procedure 56. Id. at 5. LabMD argues that it was not required to raise this issue at the post-

discovery status conference because Tiversa was on notice by virtue of the fact that Rule

56(c)(4) expressly provides that affidavits or declarations may be filed at summary judgment.

         LabMD further argues that not only was its Offer of Proof appropriate, it was required to

file it under Federal Rule of Evidence 103. Under Rule 103, a party may only claim error in a

ruling to exclude evidence if the party informs the court of its substance by an offer of proof,


4
 The Court notes that this lawsuit is limited to the remaining portion of the defamation per se claim arising out of
two statements.

                                                          11
unless the substance was clear from the context. Id. at 8 (citing Fed. R. Evid. 103(a)(2)).

Therefore, LabMD argues, it had to submit this evidence for the Court’s consideration in order to

preserve its right to appeal.

        Finally, LabMD claims that the instant Motion is an effort to “divert” the Court’s

attention from a Report and Recommendation entered by Magistrate Judge Walter E. Thompson

on October 1, 2019 in the United States District Court for the Northern District of Georgia with

respect to LabMD’s lawsuit against the FTC. Id. at 11. LabMD goes on to summarize this

opinion at length for over three, largely single-spaced pages. Id. at 11-14. LabMD does not

relate this Report and Recommendation to any issue presently before the Court.

        Although LabMD argues that its conduct was proper and that the request for sanctions is

“meritless,” it does not specifically address the imposition of particular sanctions. Id. at 1.

IV.     DISCUSSION

        A. Regard Declaration

        Upon review, the Court finds that the Regard Declaration should be stricken, and,

therefore, the Court will not consider it in resolving the pending Motions for Summary

Judgment. At the July 9, 2019 post-discovery status conference, this Court clearly directed that

expert reports would not be used in resolving motions for summary judgment. ECF No. 410 at

12-13. Also, this Court stated that a schedule would be set for expert reports and expert

depositions after ruling on the summary judgment motions. Id. Regardless of whether LabMD

refers to its expert opinion as a “report” or “declaration,” its submission plainly violates the

Court’s clear directive, a directive LabMD’s counsel acknowledged on the record during the

status conference. Id.




                                                 12
       If LabMD sought leave to rely upon expert opinion at summary judgment, the Court

could have assessed the merits of that request and scheduled expert discovery, if appropriate.

Instead, LabMD chose to disregard the Court’s clear directive and conduct litigation by surprise.

If the Court were to permit LabMD to rely on the Regard Declaration, it would unfairly prejudice

Tiversa, which reasonably relied upon the Court’s ruling regarding expert discovery and had no

prior notice of Regard’s opinion.

       For the same reason, LabMD’s attempt to rely on Federal Rule of Civil Procedure 26 is

unavailing. While LabMD correctly notes that the Court delayed expert discovery until after the

disposition of motions for summary judgment, the Court did so because it held that expert

opinion would not be used at summary judgment. See ECF No. 410 at 12-13. It would be

manifestly unfair to permit LabMD to use the Court’s ruling as a shield against disclosing its

expert, while it has violated the substance and intent of that same ruling by relying upon the

Regard Declaration to oppose summary judgment. Accordingly, the Court strikes the Regard

Declaration and does not consider it in resolving the pending Motions for Summary Judgment.

       B. Offer of Proof

       The Court also strikes the Offer of Proof, because it clearly violates the Sanctions Order

and the applicable rules of procedure for opposing summary judgment. As a tailored sanction for

LabMD’s repeated and willful disregard of this Court’s orders, and LabMD’s conduct in

violating the Deposition Protective Order in the six depositions at issue, the Court expressly

prohibited LabMD from relying upon the deposition testimony of six deponents in opposing

summary judgment. ECF No. 413 at 35-36. In its Offer of Proof, however, LabMD relies on the

precluded deposition testimony to oppose summary judgment in direct violation of this Court’s

Order. ECF No. 435.



                                               13
        Here, LabMD argues that it had “a right, if not a duty, to inform the court of the

substance of its objections” to the Court’s Order excluding evidence, and the Offer of Proof

“gives the Court an opportunity to see specifically how its order of exclusion affects LabMD’s

responses to the motion for summary judgment.” ECF No. 453 at 8-9. It further contends that

the Court can “review the Offer of Proof and act on it or not.” Id. at 9.

        This argument is baseless. LabMD had an opportunity to submit any objections to

sanctions in responding to Tiversa’s Motion for Sanctions, and again in its Motion for

Reconsideration. See ECF Nos. 409, 436, 440 and 443. 5 The Court is informed of, and

thoroughly considered, the parties’ arguments in its thirty-seven page Memorandum Opinion,

ECF No. 413, granting the Motion for Sanctions and its subsequent nineteen-page Memorandum

Opinion denying LabMD’s Motion for Reconsideration, ECF No. 461.

        Moreover, the Court’s preclusion of this testimony is not an evidentiary ruling based on

the admissibility of the evidence, but rather a sanction for LabMD’s discovery misconduct. To

the extent that LabMD argues in its Offer of Proof how the precluded testimony is relevant to

summary judgment, then, it is not raising objections to the substance of the Court’s opinion

regarding LabMD’s underlying misconduct. Rather, LabMD’s stated intent is for the Court to

consider how the precluded evidence affects summary judgment—exactly what the Sanctions

Order prohibits. See ECF No. 453 at 9.

        LabMD further claims that it had to submit this Offer of Proof under Federal Rule of

Evidence 103, which provides in relevant part: “a party may claim error in a ruling to admit or

exclude evidence only if the error affects a substantial right of the party” and, if the ruling

excludes evidence, “a party informs the court of its substance by an offer of proof, unless the


5
 In total, LabMD submitted 80 pages of briefing that the Court reviewed and considered with respect to the
imposition of sanctions.

                                                        14
substance was apparent from the context.” Fed. R. Evid. 103(a)(2). LabMD offers no authority

that Rule 103 applies to discovery sanctions that are designed to preclude the Court’s

consideration of the evidence, as opposed a determination of admissibility, which requires the

Court to consider the proffered evidence to issue a ruling. Moreover, “once the Court rules

definitively on the record—either before or at trial—a party need not renew an objection or offer

of proof to preserve a claim of error for appeal.” Fed. R. Evid. 103(b). Here, the Court has

already definitively ruled in the Sanctions Order, and it reaffirmed that holding in denying

LabMD’s Motion for Reconsideration. ECF Nos. 413 and 462. 6

         In any event, it is clear that LabMD’s submission goes far beyond the limited purpose of

preserving the record for appeal and is intended to impermissibly influence this Court’s ruling on

summary judgment. LabMD did not endeavor to comply with the Sanctions Order in preserving

the record, such as by providing the Court with notice and seeking direction before submitting

the evidence, or even simply identifying the testimony without extensive argument in a footnote.

To the contrary, LabMD submitted 357 pages of unsolicited materials based entirely on the

precluded evidence. LabMD even went so far as to include two charts totaling over 70 pages

that contain LabMD’s argument and/or commentary regarding the precluded deposition

testimony. LabMD admits that it intended for the Court to consider this voluminous submission

in connection with summary judgment. See ECF No. 453 at 9. While LabMD claims it is

“[m]indful and respectful” of the Sanctions Order, its actions speak otherwise. Id. at 1.

         Not only does the Offer of Proof violate the Sanctions Order, but it also violates the

applicable rules and procedures for summary judgment. As Tiversa correctly points out, there is

no procedural mechanism for submitting an “offer of proof” in opposition to summary judgment.

6
 Although the Court did not consider the content of the specific evidence to be precluded, the sanctions are based on
LabMD’s discovery misconduct. The Court considered the relevant record in reaching its determination.


                                                         15
The parties are bound by clear rules regarding the content, form, and length of submissions

regarding summary judgment. 7 If permitted, the Offer of Proof would effectively allow LabMD

to circumvent these rules by, among other things, not adhering to the page length or format

permitted for argument in opposition to summary judgment, and placing additional argument

before the Court to which Defendants do not have an opportunity to respond.

        The Court also notes that LabMD has not confined its Offer of Proof to issues that are

arguably relevant to the disposition of the Motions for Summary Judgment. Plaintiff’s sole

remaining claim in this action arises out of two alleged defamatory statements with respect to

whether the 1718 File was “leaked” and/or “publicly available.” LabMD proffers testimony,

however, on various unrelated topics such as the FBI raid at Tiversa; Tiversa’s relationship with

the FTC; Boback’s desire to sell a “DDoS capability” to the government; video surveillance of

Wallace at a Pittsburgh hockey game; and Wallace’s work with the FBI on child porn searches.

See, e.g., ECF No. 435-7 at 11, 37-38, 54-55 and 66. 8 This testimony is not only expressly

precluded by the Sanctions Order, but it is also clearly outside the bounds of any evidence

properly raised in response to summary judgment.

        The conduct of LabMD and its counsel is particularly concerning, considering that the

Sanctions Order arose out of LabMD’s refusal to limit discovery to issues that are relevant to its

defamation claim. Indeed, in issuing the Deposition Protective Order, the Court specifically

addressed and precluded deposition topics including the FBI raid, the FTC, and alleged efforts to

intimidate Wallace in imposing sanctions—the same testimony LabMD now seeks to introduce

7
 This includes Federal Rule of Civil Procedure 56; Local Civil Rule 56; and the published Practices and Procedures
of Magistrate Judge Maureen P. Kelly.
8
  Although LabMD argues that it has submitted its Offer of Proof in connection with both its Motion for Summary
Judgment and Motion for Reconsideration, it makes clear this evidence is proffered for summary judgment, stating
that the testimony in Exhibit G is evidence that “Plaintiff would also submit in opposition to the motions for
summary judgment, if permitted.” ECF No. 435 at 8.


                                                       16
in opposition to summary judgment. See ECF No. 413 at 22-23. 9 Such conduct strongly implies

a willful disregard of this Court’s orders. For all of the foregoing reasons, the Court strikes the

Offer of Proof and does not consider it with respect to summary judgment.

        C. Sanctions

            1. Appropriateness of Sanctions

        The Court now turns to whether additional sanctions should be imposed on LabMD and

its counsel, Attorney Hawkins. As the Court detailed at length in the Sanctions Order, ECF No.

413, LabMD has engaged in a history of discovery abuse and disregard of this Court’s orders.

After repeated warnings by this Court, LabMD’s misconduct ultimately required the Court to

issue the Deposition Protective Order and, following LabMD’s violation of that Order, to impose

sanctions under Federal Rule of Civil Procedure 37(b)(2). See ECF Nos. 379 and 413. In the

Sanctions Order, the Court provided clear notice to LabMD and its counsel that further disregard

of its orders would not be tolerated and would result in additional sanctions.

        Nonetheless, the Court puts LabMD and Attorney Hawkins on final notice
        that any further litigation misconduct or disregard of orders of this Court
        will result in the dismissal of this case and the termination of the pro hac vice
        admission of Attorney Hawkins.

ECF No. 413 at 35-36 (emphasis added).

        The Court also cautioned Attorney Hawkins during an emergency telephone conference

on June 27, 2019 that misconduct could result in the termination of his admission to practice pro

hac vice.

        I just want to be clear and caution LABMD and its counsel against engaging in
        abusive litigation practices. That is something that is not tolerated in the United
        States District Court for the Western District of Pennsylvania

9
  At the same time, LabMD sets forth a three-page, largely single-spaced summary of Magistrate Judge Thompson’s
Report and Recommendation regarding the FTC’s Enforcement Action in its Response, which bears no relevance to
the issues presently before the Court, and appears to be yet another effort to improperly influence the Court’s
decision on summary judgment. See ECF No. 453 at 11-14.

                                                      17
       I also want to give notice to you, Mr. Hawkins, that the court can review pro
       hac vice admission status relative to compliance with our rules as well as
       engaging in a pattern of litigation abuse practices.

ECF No. 403 at 16-17 (emphasis added).

        Nevertheless, LabMD willfully violated the Sanctions Order by relying upon precluded

deposition testimony in support of its opposition to summary judgment. Based on LabMD’s

history of misconduct, its clear disregard of this Court’s Sanctions Order, and the Court’s

warnings that sanctions would result for such misconduct, the Court must conclude that further

sanctions are warranted.

       2. Form of Sanctions

       For the reasons set forth above, the imposition of sanctions against LabMD and its

counsel is appropriate. As to specific sanctions, Tiversa argues that the Court should impose the

proposed sanctions the Court identified in its Sanctions Order, specifically, dismissal and the

termination of Attorney Hawkins’ pro hac vice status, and it should award Tiversa its fees and

costs for bringing this violation to the Court’s attention. ECF No. 445 at 6. Tiversa argues that

these serious sanctions are necessary because the Court’s prior sanctions did not deter LabMD’s

misconduct. Id. Tiversa defers to the Court’s judgment as to whether further sanctions, not

previously contemplated, may be appropriate. Id. at 6-7. For the reasons set forth below, the

Court will revoke Attorney Hawkins’ pro hac vice admission and award Defendants their fees

and costs for bringing the instant Motions.

               a. Dismissal

       Given the continued flagrant disregard of this Court’s orders by LabMD, dismissal would

be warranted. However, the Court declines to dismiss this action because it grants Defendants’

Motions for Summary Judgment in a concurrently filed opinion. Because there are no remaining

                                               18
claims to dismiss, the sanction of dismissal does not adequately serve to deter or address

LabMD’s continued misconduct.

               b. Attorney Hawkins’ Pro Hac Vice Admission

       The Court next considers whether Attorney Hawkins’ pro hac vice admission should be

revoked as sanction for his misconduct. “Revocation of pro hac vice admission is a recognized

sanction for violation of court orders or disciplinary rules,” and “the Court has the inherent

power to sanction the attorneys that come before it.” Data Sys. Analysts, Inc. v. Netplex Grp.,

Inc., 187 F.R.D. 181, 183-84 (D. N.J. 1999); see also In re Passaic Healthcare Servs., LLC, No.

14-36129, 2015 WL 5895514, at *4 (Bankr. D.N.J. Oct. 8, 2015).

         “Due to the potency of a federal court’s inherent power, such power must be exercised

with restraint and discretion.” In re Passaic Healthcare Serv., LLC, 2015 WL 5895514, at *4.

While “admission pro hac vice is a privilege, not a right, revocation of that privilege, once

bestowed, sends a strong message which works a lasting hardship on an attorney’s reputation.”

Raub v. US Airways, Inc., No. CV 16-1975, 2017 WL 5172603, at *2 (E.D. Pa. Nov. 8, 2017)

(quoting Mruz v. Caring, Inc., 166 F. Supp. 2d 61, 70 (D. N.J. 2001)) (internal quotations

omitted). Accordingly, revocation is an “extreme sanction” and “should not be imposed lightly.”

Id. (quoting Reg’l Employers’ Assur. Leagues Voluntary Employees’ Beneficiary Ass’n Trust v.

Castellano, No. 03-cv-6903, 2009 WL 1911671, at *2 (E.D. Pa. July 1, 2009)) (internal

quotations omitted).

       “[B]efore this Court revokes a pro hac vice admission, counsel must be provided with

‘notice of the conduct placing his or her pro hac vice status at risk, notice of the standard the . . .

court will apply in deciding whether to revoke that status, an opportunity to respond, and the

written reasons for any revocation.’” Eagan by Keith v. Jackson, 855 F. Supp. 765, 791 (E.D.



                                                  19
Pa. 1994) (quoting Taberer v. Armstrong World Indus., Inc., 954 F.2d 888, 910 (3d Cir. 1992));

see also Johnson v. Trueblood, 629 F.2d 302, 303-04 (3d Cir. 1980) (before revoking admission

pro hac vice, attorney must be provided with notice and “a meaningful opportunity to respond to

the identified charges”). Moreover, in a motion to disqualify counsel, the moving party bears the

burden of establishing that a particular sanction is warranted. Raub, 2017 WL 5172603, at *3.

In rendering its decision, “the court must consider the client’s right to be represented by the

counsel of his choice, as well as the opposing party’s right to prepare and try its case without

prejudice.” Id. (quoting University Patents, Inc. v. Kligman, 737 F. Supp. 325, 329 (E.D. Pa.

1990)) (internal quotations omitted).

        Here, the Court clearly identified the sanctions to be applied in the Sanctions Order. ECF

No. 413 at 34-35. This included the following directive:

        LabMD is precluded from using any of the testimony elicited during the
        depositions of Robert Boback, Keith Tagliaferri, Richard Wallace, Jeromy Dean,
        Sean Ways and Jason Shuck, including in responding to any motion for summary
        judgment and for any purpose whatsoever in the trial of this case, should
        LabMD’s remaining claim survive the scheduled motion for summary judgment.

Id. at 35

        Attorney Hawkins therefore had notice of the conduct this Court expected and how to

avoid further sanctions. The Court further provided Attorney Hawkins with “final notice” in the

Sanctions Order that violation would result in the revocation of his pro hac vice admission, and

had warned him of the potential for revocation in its June 27, 2019 status conference if he

engaged in further litigation misconduct. ECF No. 413 at 36; ECF No. 403 at 16-17. He chose

to ignore these clear warnings.

        Moreover, Attorney Hawkins has received notice and an opportunity to respond with

respect to the revocation of his pro hac vice admission. In the instant Motion to Preclude/Strike,



                                               20
Tiversa seeks the imposition of sanctions, including the revocation of Attorney Hawkins’ pro

hac vice admission, and the Court ordered LabMD’s response. ECF No. 445 at 6; ECF No. 451.

For the reasons discussed above, the Court concludes that LabMD’s argument in response for

submitting the clearly precluded evidence lacks merit, and that Attorney Hawkins acted in a

willful effort to circumvent this Court’s Sanctions Order. Despite having an opportunity to do

so, Attorney Hawkins does not address the potential imposition of specific sanctions, including

the revocation of his admission pro hac vice.

       Upon review, the Court finds that revocation of Attorney Hawkins’ pro hac vice

admission is appropriate. Attorney Hawkins’ repeated disregard of this Court’s Orders and clear

warnings must not, and will not, be tolerated. In so holding, the Court recognizes that revocation

of Attorney Hawkins’ pro hac vice admission is a serious sanction, and it does not take this

action lightly. Because warnings and lesser sanctions by this Court have not served to deter

Attorney Hawkins’ misconduct, the Court reluctantly concludes that this serious sanction is

required.

       In reaching this decision, the Court has considered and balanced LabMD’s right to be

represented by the counsel of its choice, as well as Defendants’ right to litigate this case without

prejudice.   See Raub, 2017 WL 5172603, at *3.          However, LabMD and its counsel have

repeatedly defied the orders and directives of this Court with notice of the possible

consequences, and to the detriment of Defendants, who repeatedly have been required to seek

relief from LabMD’s misconduct. As such, LabMD and Attorney Hawkins assumed the risk by

their conduct that Attorney Hawkins’ admission could be terminated. Accordingly, for the




                                                21
reasons set forth herein, the Court hereby revokes the pro hac vice admission of Attorney

Hawkins for purposes of this case. 10

                  c. Fees and Costs

         Finally, the Court also awards Defendants their attorneys’ fees and costs for bringing the

instant Motion. The Court entered the Sanctions Order that LabMD has violated pursuant to

Federal Rule of Civil Procedure 37(b), which provides for the award of reasonable expenses,

including attorneys’ fees, caused by the disobedient party’s failure, unless the failure was

substantially justified or is harmless. Fed. R. Civ. P. 37(b)(2)(C). 11

         LabMD’s conduct was not substantially justified or harmless. It deliberately violated this

Court’s Sanctions Order, placing evidence before this Court that it was precluded from

considering, and requiring Defendants to incur the time and expense to file the instant Motion in

order to rectify this conduct. Accordingly, LabMD must pay Defendants’ attorneys’ fees and

costs associated with bringing this Motion.

V.       CONCLUSION

         For the foregoing reasons, the Court grants the Motion to Preclude/Strike thereby

precluding from consideration and striking the Regard Declaration and Offer of Proof. The

Court further imposes sanctions in the form of revoking Attorney Hawkins’ pro hac vice

admission in this case, and awarding Defendants their fees and costs associated with bringing the

instant Motion. An appropriate order follows.




10
   The Court will also give notice to Chief United States District Judge Mark R. Hornak of the termination of the pro
hac vice admission of Attorney Hawkins for further consideration, as appropriate.
11
  The Court also has authority to award attorneys’ fees and costs incurred as a result of the sanctionable conduct
under its inherent authority to sanction. See Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178, 1186 (U.S.
2017).

                                                         22
                                               ORDER

      AND NOW, this 24th day of March, 2020, it is hereby ORDERED that Defendant

Tiversa Holding Corp.’s Motion to Preclude and/or Strike and for Sanctions, ECF No. 445, in

which Defendant Robert J. Boback has joined, ECF No. 448, is GRANTED as follows:

      1. The Declaration of Daniel L. Regard II, ECF No. 433-18, is stricken as an exhibit to

          LabMD’s Opposition to Tiversa’s Motion for Summary Judgment and the Court will

          not consider it in resolving summary judgment.

      2. The Offer of Proof, ECF No. 435, is stricken and the Court will not consider it in

          resolving summary judgment.

      3. The admission pro hac vice of Attorney James W. Hawkins, ECF No. 89, is hereby

          revoked in this action.

      4. Tiversa and Boback are awarded reasonable attorneys’ fees and costs incurred related

          to the instant Motion for Preclude and/or Strike and for Sanctions and for all filings

          related thereto.   Tiversa and Boback shall file a petition which documents the

          attorneys’ fees and costs to be incurred by April 15, 2020. LabMD shall file a

          response, limited to the issue of reasonableness only, by April 29, 2020.




                                                   BY THE COURT:


                                                   /s/ Maureen P. Kelly
                                                   MAUREEN P. KELLY
                                                   UNITED STATES MAGISTRATE JUDGE




                                              23
cc: All counsel of record via CM/ECF.




                                        24
